Exhibit 10.1
CONFIDENTIAL – HAND DELIVERED
April 19, 2010
David B. Farrell
210 Rote Hill Road
Sheffield, MA 01257
Dear Dave:
For the reasons that we have discussed, you have elected to terminate your
employment with the Company (as hereinafter defined) effective April 30, 2010.
Berkshire Hills Bancorp, Inc., together with its primary subsidiaries Berkshire
Bank and Berkshire Insurance Group, Inc., desires to resolve any and all issues
relating to the conclusion of your employment with the Company amicably and on
mutually satisfactory terms. To that end, the Company is offering you a
separation package in accordance with the terms of this Letter Agreement. Upon
your signature, this Letter Agreement shall constitute the agreement between you
and the Company on the terms of your separation from employment as follows:
1. Your employment shall terminate effective April 30, 2010 (the “Termination
Date”). You shall be paid your earned salary through April 16, 2010 and
thereafter paid all remaining unused vacation time through the Termination Date.
It is understood that you shall take vacation time during the last two weeks
prior to the Termination Date.
2. Although you are not otherwise entitled to it, in consideration of your
acceptance of this Letter Agreement, the Company shall provide you with a
Separation Payment in the gross amount of $125,000.00 (the “Separation Pay”),
less legally required withholdings. Your Separation Pay shall be made in six
equal monthly installments (each in the gross amount of $20,833.34) beginning on
the first regularly-scheduled Company pay date following eight days after which
you execute this Letter Agreement and return it to the Company without
revocation. As well, you understand and agree that from the date of this Letter
Agreement through the Termination Date and during the period in which you are
entitled to receive installment payments of the Separation Pay, you may be
called upon by the Company to provide transitional assistance. Payment of each
monthly installment of the Separation Pay shall be contingent on your
performance of all obligations and undertakings you have agreed to in this
Letter Agreement. The parties have agreed that any stock awards given to you
under the terms of that certain “Berkshire Hills Bancorp, Inc. 2003 Equity
Compensation Plan Restricted Stock Award Agreement” signed by you as a Director
of the Company under an Award Date of January 30, 2008 will continue to vest
through 1/30/2011; however, you agree that you will forfeit the additional, as
yet undocumented stock award granted to you as an employee of the Company as of
January 30, 2010, as of the Termination Date and all of your rights to any
unvested stock under such 2010 award are null and void. No Company contribution
or match shall be made to the Company’s 401(k) Plan on account of the Separation
Pay or otherwise after the Termination Date. You also agree that any and all
Change in Control Agreements entered into between you and the Company shall also
become null and void and of no further recourse to either party as of the
Termination Date.

 

 



--------------------------------------------------------------------------------



 



3. The Company also agrees to provide you with group health and dental insurance
coverage, if applicable, through April 30, 2010. After that date, you shall be
entitled to receive extended health coverage through the Company, at your own
expense, at whatever premium the Company is permitted to charge by law and for
whatever period is provided by law. You shall receive further information
concerning your rights under the Consolidated Omnibus Reconciliation Act of
1985, as amended (“COBRA”).
4. Other than the obligations of the Company as set forth under the terms of
paragraphs 2 and 3 of this Letter Agreement, you represent and agree that you
are not entitled to any other wages, salary, bonuses, benefits or any other
compensation or reimbursements from the Company.
5. As is standard in situations where an employer is paying an employee
additional compensation upon separation, you agree to waive and release and
promise never to assert any and all claims that you have or might have against
the Company, arising from and related to your employment with and/or separation
from the Company. For purposes of this Letter Agreement, the term “Company”
means and includes Berkshire Bank, Berkshire Insurance Group, Inc. and Berkshire
Hills Bancorp, Inc., their predecessors and successors, all of their past,
present, and future shareholders, trustees, directors, officers, employees,
representatives, attorneys, agents and assigns, and all of their parent or
controlling corporations, and their affiliates and subsidiaries, or any other
legal entity describing Berkshire Bank, Berkshire Insurance Group, Inc. and
Berkshire Hills Bancorp Inc.’s organization or through which they conduct
business.
6. You represent and warrant that you have not filed any complaints, charges or
claims against the Company with any local, state or federal court or
administrative agency. Except with respect to any rights arising out of this
Letter Agreement and any rights that you may have to unemployment compensation,
you specifically agree that you waive and release any and all manner of claims
you ever had, now have or may have under any federal or state labor, employment,
retaliation or discrimination laws, statutes, public policies, orders or
regulations, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Rehabilitation Act of 1973, as amended, the Fair Labor
Standards Act of 1938, as amended, the Americans with Disabilities Act of 1990,
as amended, the Family and Medical Leave Act of 1993, as amended, the Age
Discrimination in Employment Act, as amended, Chapters 149 through 154 of the
Massachusetts General Laws, the Massachusetts Civil Rights Act, the
Massachusetts Equal Rights Law, or at common law, including but not limited to
claims relating to breach of an oral or written contract, wrongful discharge,
misrepresentation, defamation, interference with prospective economic advantage,
interference with contractual relationship, intentional and negligent infliction
of emotional distress, negligence, breach of the covenant of good faith and fair
dealing and any claims under the Restricted Stock Agreement. It is expressly
agreed and understood that the release contained herein is a GENERAL RELEASE,
but that you are not waiving or releasing any rights or claims that arise after
the date that this Letter Agreement is executed. The consideration given by the
Company in exchange for your General Release exceeds anything of value to which
you otherwise were entitled in the absence of a waiver.

 

2



--------------------------------------------------------------------------------



 



7. Release of ADEA Claims. Not in limitation of the previous paragraph, by
signing this Letter Agreement, you agree and understand that you are waiving,
relinquishing and releasing any and all claims or rights that you have or may
have against the Company arising under the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq., and its state law equivalent. You are not, however,
waiving any rights or claims that may arise after the execution of this Letter
Agreement. You specifically acknowledge that this waiver and release releases
the Company from liability to you for any alleged violation of the ADEA to the
date of this Letter Agreement.
8. With respect to the rights and claims that you are waiving, you are waiving
not only your right to recover in an action that you might commence, but also
your right to recover in any action brought on your behalf by any other party,
including, but not limited to, the U.S. Equal Employment Opportunity Commission,
or any other federal, state or local governmental agency or department. Nothing
in this Letter Agreement shall be construed to affect the rights and
responsibilities of the Equal Employment Opportunity Commission (“EEOC”) and the
Massachusetts Commission Against Discrimination (“MCAD”) to enforce the
anti-discrimination laws. Also, nothing in this Letter Agreement may be used to
justify interfering with the employee’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC or MCAD. In
addition, and not in limitation of the foregoing, you hereby forever release and
discharge the Company from any liability or obligation to reinstate or reemploy
you in any capacity.
9. By executing this Letter Agreement, you agree to keep the terms of this
document confidential. However, nothing in this Letter Agreement shall prohibit
you from disclosing such confidential information (i) to your counsel and
accountants; (ii) to your spouse; (iii) to government authorities requesting
such information; and (iv) as otherwise required by law. You also acknowledge
and agree that you have been the recipient of confidential and proprietary
business information and you agree that you will not use or disclose such
confidential and proprietary information except as may be expressly permitted by
the Company in writing or as may be required by law.
10. You further agree to return all Company documents and other Company property
immediately upon request by the Company. You also agree to cooperate with the
Company to the extent that your knowledge of facts concerning the Company’s
business is required for any court or administrative proceeding. The Company
agrees not to contest any claim for unemployment benefits filed by you so long
as you do not state any other claims against the Company in the process of
seeking unemployment benefits. You agree that the Company has provided you with
the Massachusetts Division of Unemployment Assistance pamphlet entitled “How To
File For Unemployment Insurance Benefits”.
11. You agree not to make any disparaging statements concerning the Company, its
affiliates or current or former officers, directors, employees or agents and
further agree not to take any actions or conduct which would reasonably be
expected to affect adversely the reputation or goodwill of the Company or any of
its affiliates or any of its current or former officers, directors, employees or
agents. The Company’s current President and CEO, Executive Vice Presidents and
Senior Vice Presidents also shall not make any disparaging statements concerning
you nor shall they take any actions or engage in conduct which would reasonably
be expected to affect adversely your reputation. The provisions of this
paragraph shall not apply to any truthful statement required to be made by you
or the Company in any legal proceeding or governmental or regulatory
investigation.
12. You agree to execute and be bound by the terms and conditions set forth on
the Non-Competition and Non-Solicitation Agreement, attached hereto as Exhibit A
and incorporated herein. You shall execute and deliver a signed original of
Exhibit A to the Company simultaneously with your delivery of a signed original
of this Letter Agreement.

 

3



--------------------------------------------------------------------------------



 



13. You acknowledge and agree that the restrictions set forth in this Letter
Agreement and in Exhibit A are reasonable and necessary in order to protect the
good will and legitimate business interests of the Company and that any
violation thereof would likely result in irreparable injury to the Company. You
therefore agree that, in the event of a violation or threatened violation of any
of the restrictions on conduct by you contained in this Letter Agreement and/or
Exhibit A, the Company shall be entitled to obtain from any court of competent
jurisdiction preliminary and permanent injunctive relief, in addition to any
other rights or remedies.
14. In addition to the remedies provided in this Letter Agreement, Exhibit A and
otherwise available at law or in equity, in the event of any breach by you of
the restrictions contained in this Letter Agreement and Exhibit A, the Company
shall have the right (and the exercise of such right shall not constitute an
election of remedies) to recover from you the amount of any portion of the
Separation Pay that shall have been paid to you under this Letter Agreement and
cease all future installment payments of the Separation Pay, in which event you
shall be deemed to have forfeited (as liquidated damages and not a penalty) your
right to the Separation Pay, and the Company also shall have the right to
recover the reasonable fees and disbursements of its counsel incurred in
connection with the pursuit of any and all remedies pertaining to such breach or
impending breach.
15. If the Company shall exercise its rights under the previous paragraph of
this Letter Agreement, then the Letter Agreement and Exhibit A shall remain in
full force and effect and the obligations imposed upon you in both documents
shall continue.
16. You acknowledge that you will have twenty-one (21) days from receipt within
which to consider whether or not it is in your best interest to accept this
offer and sign this Letter Agreement and that you may rescind it within seven
days of the day you sign it, after which time it becomes unrevokable. Prior to
executing this Letter Agreement, I advise you to consult with an attorney before
signing this Letter Agreement. By signing this Letter Agreement, you represent
that you have carefully read this document, that you understand it, and that you
have had an opportunity to consult with and review this with an attorney of your
choice. You also represent that you know and understand the contents of this
Letter Agreement, including its final and binding effect on your rights and
duties, and that you freely and voluntarily assent to all the terms and
conditions with the full intent of releasing the Company from all claims. You
represent that the only consideration for signing this Letter Agreement are the
terms stated herein; that no other promises, representations or agreements of
any kind have been made to or with you to cause you to sign this Letter
Agreement. You represent that your waivers are in exchange for extra
consideration to which you would not have been entitled in the absence of the
waivers. You further acknowledge and agree that the Company is not undertaking
to advise you with respect to any tax consequences of this Letter Agreement and
that you are solely responsible for determining those consequences.
17. This Letter Agreement shall become effective and enforceable the eighth day
after you have executed the document and delivered it to the Company. A
stamped-return envelope is enclosed for your convenience. You understand that
you have the right to revoke this Letter Agreement at any time within that
period. If you choose to revoke, this Letter Agreement may only be revoked in
its entirety. Once revoked, no provision of this Letter Agreement shall be
enforceable.

 

4



--------------------------------------------------------------------------------



 



18. You acknowledge that the payments and benefits described in this Letter
Agreement constitute a special separation benefit which the Company is providing
in its discretion due to your unique circumstances and that you are not
otherwise entitled to receive this entire separation package from the company.
19. We agree and specifically acknowledge that we are entering into this Letter
Agreement for the purpose of amicably resolving any and all issues relating to
the conclusion of, or any other matter related to your employment with the
Company. This Letter Agreement supersedes any previous agreement, whether
written or oral, that you may have had with the Company and any other agreement
is merged into and extinguished by this Letter Agreement. This Letter Agreement
shall not be deemed an admission by the Company of a violation of any statute or
law or wrongdoing of any kind.
20. The terms of this Agreement are contractual in nature and not a mere
recital, and it shall take effect as a sealed document. This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without reference to conflict of law rules, and this Agreement
shall be deemed to be executed and performed in Massachusetts and shall be
enforceable only in the Massachusetts courts.
If you are in agreement with the terms of severance set forth above, please
indicate by executing a copy of this letter and returning it to me.

 

5



--------------------------------------------------------------------------------



 



          BERKSHIRE HILLS BANCORP, INC.
    By:   /s/ Linda A. Johnston         Linda A. Johnston        SVP Human
Resources   

I understand and agree completely to the
foregoing as of April 19, 2010

          /s/ David B. Farrell     David B. Farrell   

Witness:                                                             

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
NON-SOLICITATION AND NON-COMPETITION AGREEMENT
This Non-Solicitation and Non-Competition Agreement (this “Agreement”) dated
April 19, 2010 between BERKSHIRE HILLS BANCORP, INC., a Delaware corporation
with a principal place of business located in Pittsfield, Massachusetts and
DAVID B. FARRELL of Sheffield, Massachusetts (“Farrell”).
PRELIMINARY STATEMENT
The Company (defined for purposes of this Agreement to mean and include
Berkshire Hills Bancorp, Inc., together with its primary subsidiaries Berkshire
Bank and Berkshire Insurance Group, Inc., their predecessors and successors, all
of their past, present, and future shareholders, trustees, directors, officers,
employees, representatives, attorneys, agents and assigns, and all of their
parent or controlling corporations, and their affiliates and subsidiaries, or
any other legal entity describing Berkshire Bank, Berkshire Insurance Group,
Inc. and Berkshire Hills Bancorp Inc.’s organization or through which they
conduct business) and Farrell are parties to a Letter Agreement of even date
herewith (the “Separation Agreement”), which is incorporated herein by
reference; and
Pursuant to the terms of the Separation Agreement, the Company has agreed to pay
Farrell Separation Pay in the gross amount of $125,000, less customary payroll
taxes and deductions; and
Pursuant to the terms of the Separation Agreement, Farrell has agreed to enter
into a this Agreement in partial consideration for the Company’s agreement to
pay Farrell the Separation Pay; and
The duration of this Agreement is six (6) months from the Termination Date set
forth in the Separation Agreement; provided, however, that notwithstanding
anything else herein to the contrary Farrell’s obligations under Section 3 of
this Agreement shall continue in perpetuity; and
Farrell agrees and acknowledges that by virtue of his position in the Company,
he is familiar with and in possession of the Company’s trade secrets, customer
information, and other confidential information which are valuable to the
Company, and that their goodwill, protection, and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. Farrell agrees and acknowledges
that the non-competition restrictions set forth in this Agreement are reasonable
and necessary and do not impose undue hardship or burdens on him.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

7



--------------------------------------------------------------------------------



 



1. Non-Competition.
(a) Farrell hereby agrees that, beginning on May 1, 2010 and for a period of
6 months thereafter — until October 31, 2010 – (the “Non-Competition Period”),
Farrell shall not, directly or indirectly own, manage, operate, join, be
employed by, perform services, consulting or other work for, or provide any
assistance to (the “Prohibited Activities”), any corporation, partnership, or
other entity or person which owns, manages, operates, controls, participates in
the ownership, management, operation or control of, is employed by, performs
services or other work for, provides any assistance to, is engaged with respect
to any banking, insurance, wealth management or financial services business
including, but not limited to, banks, insurance businesses or credit unions,
which engages in such banking, insurance, wealth management or financial
services business and has an office or offices located within (a) any of the
following Massachusetts counties: Berkshire, Hampshire, Hampden and Franklin;
(b) any of the following New York Counties: Albany, Oneida, Saratoga, Rensselaer
and Schenectady; and/or (c) any of the following Vermont counties: Bennington,
Rutland and Windsor (a “Competitor Employer”).
(b) Farrell acknowledges that he has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein and the geographic areas of restriction are fair and reasonable
and are reasonably required for the protection of the interests of the Company.
(c) In the event that the provisions of this Agreement relating to the time
periods and/or geographic areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas that such
court deems reasonable and enforceable, the time period and/or geographic areas
of restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or geographic areas under this
Agreement.
(d) In the event that a Competitor Employer contacts Farrell for the purpose of
requesting that Farrell engage in Prohibited Activities with a Competitor
Employer during the Non-Competition Period, Farrell may request that the Company
waive the provisions of Section 1(a) of this Agreement. The Company shall
consider Farrell’s request for a waiver, but is under no obligation to grant the
waiver. The Company shall have absolute and sole discretion to decide whether or
not to grant the waiver. If, in its absolute and sole discretion, the Company
decides to grant the waiver request, the waiver shall not become effective until
Farrell and the Company shall have entered into a written modification of this
Agreement, signed by both parties.
2. Non-Solicitation. Farrell hereby agrees that, beginning on May 1, 2010 and
for a period of 6 months thereafter — ending on October 31, 2010 — Farrell will
not, directly or indirectly, on his own behalf or on behalf of any third person
or entity, and whether through his own efforts or through the efforts or
assistance of any other person or entity (including, without limitation, any
person employed by or associated with any entity with whom he is or may become
employed or associated):
(a) Solicit or accept any banking, insurance, wealth management or financial
services business from (i) any individual or entity that was a client or
customer of the Company at any time during the six (6) months immediately prior
to the end of Farrell’s employment with the Company, or (ii) any individual or
entity that was a prospect of the Company at any time during the twelve (12)
months immediately prior to the end of Farrell’s employment with the Company, if
he directly solicited such prospect or if he directly or indirectly, in whole or
in part, supervised or participated in solicitation activities related to such
prospect; provided, however, that Farrell may accept employment with a Company
client or customer or prospect that is not a Competitor Employer; or

 

8



--------------------------------------------------------------------------------



 



(b) Participate in hiring, hire or employ an employee or consultant of the
Company, or solicit, encourage or induce any such employee or consultant to
terminate his or her employment or other relationship with the Company;
(c) Interfere with any relationship, contractual or otherwise, between the
Company and any other party, including, without limitation, any supplier or
vendor of the Company, or solicit such party to discontinue or reduce its
business with the Company.
Farrell also agrees that for a period of six (6) months after his employment
with the Company ends, he will inform his potential and actual future employers
of his obligations under this Agreement.
3. Protection and Non-Disclosure of Confidential Information. Farrell hereby
agrees and acknowledges that his employment with the Company has created a
continuing relationship of confidence and trust between Farrell and the Company
with respect to Confidential Information. Farrell hereby warrants and agrees
that he will keep in confidence and trust at all times after his employment with
the Company shall terminate all Confidential Information known to him, and will
not use or disclose such Confidential Information without the prior written
consent of the Company. Nothing in this Agreement is intended to or shall
preclude Farrell from providing truthful testimony or providing truthful
information in response to a valid subpoena, court order or request of any
federal, state or local regulatory or quasi-regulatory authority; provided,
however, that, to the extent permitted by law, Farrell has first provided to the
Company as much advance notice as practicable of any such compelled disclosure,
and further that Farrell agrees to honor any order or ruling obtained by the
Company quashing or barring any such subpoena, court order or request for
disclosure. As used in this Agreement, “Confidential Information” means any and
all information belonging to the Company, which is of value to the Company and
the disclosure of which could result in a competitive or other disadvantage to
the Company. Examples of Confidential Information are, without limitation,
financial information, reports and forecasts; trade secrets, know-how and other
intellectual property; software; market or sales information or plans; customer
lists and information; business plans, prospects and opportunities; and possible
acquisitions or dispositions of businesses or facilities that have been
discussed by the management of the Company. Confidential Information includes
information Farrell developed or learned in the course of his employment with
and service as a director of the Company, as well as other information to which
Farrell may have had access in connection with his employment or service as a
director. Confidential Information also includes the confidential information of
others, including, but not limited to, customers of the Company, with whom the
Company has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless such
information entered the public domain due to a breach of Farrell’s obligations
under this Agreement regarding Confidential Information or otherwise.
4. Consideration. As consideration for the obligations of Farrell hereunder, the
Company shall satisfy its obligations to Farrell as described in the Separation
Agreement.

 

9



--------------------------------------------------------------------------------



 



5. Defaults. Farrell shall be deemed to be in default of his obligations under
this Agreement (a “Default”), if Farrell shall have breached his obligations
under Section 1 hereof and such breach shall continue for 15 days after the
Company has given Farrell notice of same. Notwithstanding anything to the
contrary contained in the foregoing sentence, Farrell shall be deemed to be in
default of his obligations under this Agreement (also a “Default”) immediately
upon any breach of his obligations under Sections 2 and 3 hereof, and the
Company shall not be obligated to provide any notice thereof or cure period.
6. Remedies.
(a) Farrell acknowledges that in the event of an actual or threatened Default,
the Company’s remedies at law will be inadequate. Accordingly, the Company shall
be entitled, at its election, to enjoin any actual or threatened Default, and/or
to obtain specific performance of Farrell’s obligations under this Agreement
without the necessity of showing any actual damage or the inadequacy of monetary
damages. Any such equitable remedy shall not constitute the sole and exclusive
remedy for any such Default, and the Company shall be entitled to pursue any
other remedies at law or in equity. In the event of a Default by Farrell, the
Company shall be entitled to (a) recover from Farrell its costs, including
reasonable attorneys’ fees, incurred in enforcing its rights under this
Agreement and (b) cease making payments to Farrell under paragraph 2 of the
Separation Agreement without invalidating any portion of the Separation
Agreement or this Agreement.
(b) Any court proceeding to enforce this Agreement may be commenced by either
party in the Berkshire Superior Court, Pittsfield, Commonwealth of
Massachusetts. The parties hereto submit to the exclusive jurisdiction of such
court and waive any objection which they may have to the pursuit of any such
proceeding in such court.
7. Entire Agreement. This Agreement, together with the Separation Agreement,
constitutes the entire agreement between the parties relating to the subject
matter hereof and supersedes any and all previous agreements, oral and written,
between the parties with respect to the subject matter hereof.
8. Non-Waiver. The failure by a party in one or more instances to insist upon
performance of any of the terms, covenants or conditions of this Agreement, or
to exercise any rights or privileges conferred in this Agreement, or the seek
enforcement of any of the terms, covenants or conditions of this Agreement
following any breach of any of the terms, covenants, conditions, rights or
privileges, shall non constitute, nor be deemed to constitute, a waiver of any
of the terms, covenants or conditions of this Agreement, but the same shall
continue and remain in full force and effect as if no such failure or
forbearance had occurred. No waiver of the terms, covenants or conditions of
this Agreement shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.
9. Applicable Law. This Agreement shall be governed and controlled as to
validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the Commonwealth of Massachusetts applicable to
contracts made and wholly to be performed in the Commonwealth.

 

10



--------------------------------------------------------------------------------



 



10. Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors, assigns, heirs
and personal representatives. Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto and their
respective successors, assigns, heirs and personal representatives any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
11. Amendments. This Agreement shall not be modified or amended except pursuant
to an instrument in writing executed and delivered on behalf of each of the
parties hereto.
12. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date first above written.

                  DAVID B. FARRELL              BERKSHIRE HILLS BANCORP, INC.,
      By:           Its   

 

11